Citation Nr: 0817699	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  00-17 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
headaches, has been received.

2.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
hypomagnesemia, has been received.

3.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a brain tumor, has been received.

4.  Whether new and material evidence, sufficient to reopen 
the veteran's claim of entitlement to service connection for 
a seizure disorder, has been received.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for kidney stones.

8.  Entitlement to service connection for a throat disorder.

9.  Entitlement to an initial rating in excess of 30 percent 
for service-connected depression with anxiety.

10.  Entitlement to an evaluation in excess of 20 for 
service-connected gastric and intestinal complaints to 
include chronic gastritis, chronic irritable bowel syndrome, 
and peptic ulcer disease.

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and D.K.K., R.N.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
December 1994.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2006.  This matter was 
originally on appeal from rating decision dated in January 
2000, August 2000, and September 2005 of the Department of 
Veterans Affairs (VA), Regional Office (RO).

In July 2006, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

In August 2007, the veteran submitted additional evidence 
directly to the Board.  In May 2007, the Board secured a 
signed written waiver of the RO's initial consideration of 
this additional evidence.  

The issues of entitlement to an increased evaluation for 
depression with anxiety, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Board is cognizant of the fact that 
the veteran's case has been in adjudicative status for 
several years, and it has already been remanded in the past.  
Consequently, the Board wishes to assure the veteran that it 
would not be remanding this case again unless it was 
essential for a full and fair adjudication of his claims.


FINDINGS OF FACT

1.  A claim for service connection for musculoskeletal 
frontal-type headaches was denied by a July 2001 Decision 
Review Officer (DRO) decision that was not appealed.

2.  Claims for service connection for low magnesium, and 
Gitleman's syndrome (claimed as a brain tumor) were denied, 
and a claim for service connection for seizures was not 
reopened, by a December 2002 rating decision that was not 
appealed.

3.  Evidence submitted subsequent to the July 2001 DRO 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for 
headaches.

4.  Evidence submitted subsequent to the December 2002 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claims for hypomagnesemia, a brain tumor, 
and a seizure disorder.

5.  The veteran's PTSD is not related to active service.

6.  The competent medical evidence shows that the veteran is 
not currently diagnosed with hypertension.

7.  The competent medical evidence shows that the veteran is 
not currently diagnosed with a throat disorder.

8.  The veteran's hypomagnesemia is not related to active 
service.

9.  The veteran's brain tumor is not related to active 
service.

10.  The veteran's seizure disorder is not related to active 
service.

11.  The veteran's kidney stones are not related to active 
service.

12.  The veteran's service-connected gastric and intestinal 
complaints are not manifest by malnutrition, sustained weight 
loss, anemia or abdominal adhesions resulting in hemorrhages, 
or large ulcerated or eroded areas.


CONCLUSIONS OF LAW

1.  The July 2001 DRO decision which denied a claim for 
service connection for musculoskeletal frontal type headaches 
is final.  38 U.S.C. §7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2.  The December 2002 rating decision which denied claims for 
service connection for low magnesium, Gitleman's syndrome 
(claimed as a brain tumor) and denied reopening a claim for 
service connection for seizures is final.  38 U.S.C. §7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

3.  New and material evidence has not been submitted since 
the July 2001 decision review officer decision, and the claim 
of entitlement to service connection for headaches is not 
reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).

4.  New and material evidence has been submitted since the 
December 2002 rating decision, and the claims of entitlement 
to service connection for hypomagnesemia, a brain tumor, and 
a seizure disorder are reopened.  38 U.S.C.A. §§ 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

5.  PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).

6.  The veteran does not have hypertension that was incurred 
in or aggravated by active service, and hypertension is not 
presumed due to an undiagnosed illness as a result of service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War. 38 U.S.C.A. §§  1110, 1117 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

7.  The veteran does not have a throat disorder that was 
incurred in or aggravated by active service, and a throat 
disorder is not presumed due to an undiagnosed illness as a 
result of service in the Southwest Asia Theater of operations 
during the Persian Gulf War. 38 U.S.C.A. §§  1110, 1117 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2007).

8.  Hypomagnesemia was not incurred in or aggravated by 
active service, and hypomagnesemia is not presumed due to an 
undiagnosed illness as a result of service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 38 
U.S.C.A. §§  1110, 1117 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2007).

9.  A brain tumor was not incurred in or aggravated by active 
service, and a brain tumor is not presumed due to an 
undiagnosed illness as a result of service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 38 
U.S.C.A. §§  1110, 1117 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2007).

10.  A seizure disorder was not incurred in or aggravated by 
active service, and a seizure disorder is not presumed due to 
an undiagnosed illness as a result of service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War. 38 U.S.C.A. §§  1110, 1117 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2007).

11.  Kidney stones were not incurred in or aggravated by 
active service, and kidney stones are not presumed due to an 
undiagnosed illness as a result of service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 38 
U.S.C.A. §§  1110, 1117 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2007).

12.  The criteria for an evaluation in excess of 20 percent 
for gastric and intestinal complaints have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.7, 
4.10, 4.20, 4.110- 4.114, Part 4, Diagnostic Code 73o5 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 2006 Remand, the Appeals 
Management Center (AMC) sent the veteran a letter requesting 
that he provide a completed VA Form 21-4142, Authorization 
and Consent to Release Information, for treatment received 
from Walter Reed Army Medical Center and the National 
Institute of Health (NIH), obtained VA treatment records from 
Sioux Falls VAMC from August 5, 2005, scheduled the veteran 
for VA compensation and pension examinations to assess the 
severity of his service-connected disabilities and to confirm 
diagnoses of and provide opinions as to etiology for 
hypertension, kidney stones, hypomagnesemia, a brain tumor 
and seizures, and issued a supplemental statement of the 
case.  Based on the foregoing actions, the Board finds that 
there has been compliance with the Board's November 2006 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With respect to the issues of whether new and material 
evidence sufficient to reopen the veteran's claims of 
entitlement to service connection for hypomagnesemia, a brain 
tumor, and a seizure disorder, has been received, the Board 
observes that in light of the favorable outcome of this 
appeal with respect to the issue of whether new and material 
evidence has been submitted to reopen the claims, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.   
With respect to the other issues on appeal, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in April 2003, January 2005, June 2005, and 
March 2006,  fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The June 2005 letter told him to 
provide any relevant evidence in his possession. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The March 2006 letter advised the veteran of 
how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the issue of entitlement to an increased 
evaluation for gastric and intestinal complaints, in order to 
satisfy the duty to notify provisions for an increased-
compensation claim, VA must notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
If the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

A letter dated in March 2006 advised him of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The March 2006 letter 
told him to provide any information or evidence concerning 
the level of disability or when it began and gave him 
examples of evidence that may affect how assign a disability 
evaluation.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was not 
specifically advised of the Diagnostic Code criteria 
necessary for entitlement to a higher disability rating.  
However, the Board concludes that this error was not 
prejudicial.  The notice error did not affect the essential 
fairness of the adjudication because the statement of the 
case (SOC) issued in July 2006 provided the contents of the 
Diagnostic Code 7503.  Presuming that he read the documents 
pertinent to his claim, he has had actual knowledge of the 
contents of the Diagnostic Codes in question.  
  
Although these letters were not all sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in December 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in April 2007 and 
May 2007.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	New and Material Evidence

In a decision dated in July 2001, the RO denied the veteran's 
claims for service connection for musculoskeletal frontal 
type headaches.  In a decision dated in December 2002, the RO 
denied the veteran's claims for low magnesium, Gitleman's 
syndrome (claimed as a brain tumor) and denied reopening a 
claim for service connection for seizures.  The veteran did 
not appeal either decision.  A finally adjudicated claim is 
an application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C. §7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  Thus, the 
July 2001 and December 2002 decisions are final.  

The veteran's request to reopen his claims of service 
connection for headaches, hypomagnesemia, a brain tumor, and 
a seizure disorder was raised in a June 9, 2004 phone 
conference.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the veteran raised these claims 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a September 2005 rating decision, the 
RO declined to reopen the veteran's claims of entitlement to 
service connection for low magnesium, a brain tumor, 
headaches, and seizures.  On appeal, however, the Board must 
make its own determination as to whether any newly submitted 
evidence warrants a reopening of the claims.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

a.	Headaches

The July 2001 DRO decision denied service connection for 
headaches on the basis that his headaches neither occurred in 
nor was caused or aggravated by service.  The DRO noted that 
the evidence showed that the veteran had normal headaches and 
that these headaches started prior to service and did not 
permanently increase in severity due to service.  The DRO 
stated that an examination dated in June 1999 showed that the 
veteran reported headaches occurring from a relatively young 
age and that he had intermittent frontal headaches.  He did 
not have aura-like symptoms and there were no migraine-type 
symptoms.  The June 1999 examiner noted that his headaches 
had been intermittent and chronic since prior to service and 
diagnosed the headaches as normal mild musculoskeletal 
frontal headaches.

Based on the grounds stated for the denial of service 
connection for headaches in the July 2001 DRO decision, new 
and material evidence would consist of competent medical 
evidence linking the veteran's headaches to his period of 
active service.  In this regard, additional evidence received 
since the July 2001 rating decision includes various VA 
treatment records indicating complaints of headaches but no 
competent medical evidence linking them to active service.  

The Board has considered the evidence received since the July 
2001 DRO decision and finds that it does not relate to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, the Board finds that the evidence received 
subsequent to July 2001 DRO decision is not new and material 
and does not serve to reopen the claim.  

b.	Hypomagnesemia, a brain tumor, and a seizure 
disorder

The December 2002 rating decision denied service connection 
for low magnesium, a brain tumor, and seizures on the basis 
that the evidence did not show that these conditions either 
occurred in or were caused or aggravated by service.  The 
rating specialist noted that the record was absent evidence 
showing that the veteran was treated for low magnesium, a 
brain tumor, or seizures in service as well as evidence 
linking any of these conditions to the veteran's active duty 
service.
 
Based on the grounds stated for the denial of service 
connection for hypomagnesemia, a brain tumor, and seizures, 
new and material evidence would consist of competent medical 
evidence linking the veteran's headaches to his period of 
active service.  In this regard, additional evidence received 
since the December 2002 rating decision includes an undated 
letter from Dr. T.B., the veteran's treating VA physician who 
stated with respect to the veteran's Gitelman's Syndrome 
(decreased magnesium), a brain tumor, and a seizure disorder, 
"After ruling out any family history of like heath problems 
and extensive researching of Gulf War Syndrome, I have 
concluded beyond a reasonable degree of medical certainty 
that the above-referenced constellation of medical problems 
that [the veteran] suffers with absolutely falls under the 
category of Gulf War Syndrome.  There is no other plausible 
explanation for this young man's multitude of severe medical 
problems."    

The Board has considered the evidence received since the 
December 2002 rating decision and finds that Dr. T.B.'s 
letter is neither cumulative nor redundant of the evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

Accordingly, the Board finds that the evidence received 
subsequent to December 2002 rating decision is new and 
material and serves to reopen the claims for service 
connection for hypomagnesemia, a brain tumor, and a seizure 
disorder.

IV.	Service Connection

The veteran contends that he suffers from disabilities as a 
result of his active service during the Gulf War.  At the 
July 2006 Board hearing, the veteran stated that he did a 
tour in the Gulf War for three months, October through 
December 1991.  The veteran testified that he was exposed to 
oil well fires, sandstorms, and insects.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted to a Persian Gulf veteran 
for objective indications of chronic disability resulting 
from an illness or combination of illnesses, provided that 
such disability became manifest either during active service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011, and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis, unless there is affirmative 
evidence that the undiagnosed illness was not incurred during 
Persian Gulf service, or resulted from the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
U.S.C.A. § 1117 (West 2002 & Supp. 2007); 38 C.F.R. § 3.317 
(2007).

A qualifying chronic disability may also include a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2).  Such 
undiagnosed or medically unexplained chronic multisymptom 
illnesses can include signs or symptoms involving sleep 
disturbances and/or neurologic signs and symptoms.  38 C.F.R. 
§ 3.317(b)(8).  However, chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

However, the Board finds that, with the exception of the 
veteran's throat complaints, 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable to the veteran's case since his 
disorders have been diagnosed.  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).  Similarly, the veteran's 
throat complaints (sore throat and painful swallowing) have 
been attributed to a known clinical diagnosis, the veteran's 
reflux disease [May 2007 VA examination] and not to an 
undiagnosed disorder or medically unexplained multi-symptom 
illness.  Thus, service connection under the provisions of 38 
U.S.C.A. § 1117 is precluded.

The Board has given thought to whether service connection may 
be granted for the veteran's claims regardless of the 
inapplicability of the undiagnosed illness provisions.  Cf. 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As noted above, to prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

a.	PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 2002 & Supp. 2007); 8 C.F.R. § 3.304(f)(1) 
(2007).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

The veteran's service personnel records indicate that he was 
in Saudi Arabia from September 18 to December 16, 991 in 
direct support of Operation Desert Storm.  However, there is 
no indication in his service records that the veteran 
participated in combat.  Therefore, the veteran's assertions 
of service stressors are not sufficient to establish their 
occurrence.  Rather, a service stressor must be established 
by official service records or other credible supporting 
evidence.  Cohen, 10 Vet. App. at 142; Doran, 6 Vet. App. at 
289.  In considering whether there is credible supporting 
evidence that an in-service stressor occurred, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence.  

In July 2006, the veteran testified that he witnessed a 
person jumping out of a garbage truck and decapitating a 
Saudi and nearly decapitating another Saudi.  However, the 
Board notes that at a December 2004 outpatient visit, the 
veteran reported a motor vehicle crash at the gate in which a 
car rear ended a trash truck resulting in the decapitation 
and near decapitation of the driver and the passenger.  The 
veteran also reported that he was responsible for removing 
the victims of the vehicle and was troubled by this event.  
The veteran reported that he was posted at the main gate 
guarding POWs, that he was not subject to missile or mortar 
attacks, but that he did have some Saudis drive toward the 
gate requiring him to raise and discharge his weapon.  The 
veteran also reported having seen many dead bodies in 
vehicles that were destroyed during the war.

The Board notes that the record includes the diagnoses of 
PTSD related to combat.  However, notwithstanding the 
diagnoses of PTSD related to combat, the evidence of record 
does not provide corroboration or verification of any in-
service stressor.  Simply put, the veteran has not provided 
enough specific information regarding an alleged in-service 
stressor to have meaningful research conducted.  In June 
2005, the RO sent a letter to the veteran advising him that 
he needed to provide specific details of the veteran's 
alleged incidents that resulted in his PTSD and enclosed a 
questionnaire to be completed and returned.  This was not 
done.

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The objective evidence of record does not show that the 
veteran engaged in combat with the enemy; and, therefore, his 
statements alone are not sufficient to establish the 
occurrence of an in-service stressor.  In addition, the 
veteran has failed to allege an in-service stressor with 
particular detail in which to allow meaningful research to be 
conducted.  With no corroborating credible supporting 
evidence that a stressor actually occurred, the requirements 
for a grant of service connection for PTSD are not met and a 
preponderance of the evidence is against the claim.  38 
C.F.R. § 3.304(f).  

b.	Hypertention

The post-service medical records are absent a diagnosis of 
hypertension.  The veteran was afforded a VA examination in 
May 2007.  The examiner noted that the veteran was not 
receiving treatment for hypertension.  Blood pressure reading 
on May 15, 2007 was 138/86, and subsequent readings from June 
5, 2006 were 130/86, 146/94, 139/85, 146/87, 138/85.  The VA 
examiner opined that there was no indication of high blood 
pressure after service except when passing kidney stones, 
UTIs and when under stress.  Otherwise, the veteran's 
assessment was he was a normotensive individual.

Thus, the medical evidence fails to show that the veteran 
currently suffers from hypertension.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In the absence of competent medical evidence 
of a diagnosis of hypertension and that it was caused by or 
aggravated by the veteran's military service, the criteria 
for establishing service connection for hypertension have not 
been established.  38 C.F.R. § 3.303. 

c.	Throat

The post-service medical records are absent a diagnosis of a 
chronic throat disability.  Thus, the alleged throat disorder 
is actually just reported symptomatology.  Without a 
recognized injury or disease entity, VA is not authorized to 
award compensation for reported symptomatology.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded 
for "a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  

In the absence of competent evidence which suggests that the 
veteran's throat complaints constitutes a chronic disability, 
the Board has no basis on which to consider the veteran's 
throat disorder as more than a medical finding or symptom.  
The veteran's own assertions to the contrary do not 
constitute competent medical evidence in support of his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Absent a showing of a current chronic disability 
which could be related to service, entitlement to service 
connection for a throat disorder must be denied.

d.	Hypomagnesemia

The Board notes that the veteran suffers from hypomagnesemia, 
defined as an abnormally low magnesium content of the blood 
plasma, manifested chiefly by neuromuscular 
hyperirritability.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 807 (28th ed. 1994).  The veteran's hypomagnesemia 
has also been diagnosed as Gitelman's syndrome.    

The Board notes that the veteran's treating physician, Dr. 
T.B., has related the veteran's Gitelman's syndrome to the 
veteran's service in the Gulf War.  However, the May 2007 VA 
examiner noted Gitelman's syndrome is a genetic abnormality 
of magnesium metabolism in the body and opined that because 
of the findings of a genetic problem and not being elicited 
or documented in the service medical records but being 
diagnosed eight years after service, it was less likely than 
not related to the veteran's active duty service.

The New England Journal of medicine defines Gitelman's 
syndrome as an autosomal recessive disorder with an 
inactivating mutation of the thiazide-sensitive sodium-
chloride cotransporter in the distal renal tubule.    

Service connection may be granted for hereditary diseases 
that either first manifested themselves during service or 
which preexisted service and progressed at an abnormally high 
rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  VA's 
General Counsel has further explained that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  The veteran's service medical records are absent 
findings or diagnoses consistent with hypomagnesemia or 
Gitelman's syndrome.  

In deciding whether the veteran's hypomagnesemia/Gitelman's 
syndrome is related to the veteran's active duty service, it 
is the responsibility of the Board to weigh the evidence and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical opinions 
diverge.  At the same time, the Board is mindful that it 
cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Id.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).    

Here, there are legitimate reasons for accepting the May 2007 
VA examiner's unfavorable medical opinion over the VA 
treating physician's favorable medical opinion.

Dr. T.B.'s undated letter stated "After ruling out any 
family history of like health problems and extensive 
researching of Gulf War Syndrome, I have concluded beyond a 
reasonable degree of medical certainty that the above-
referenced constellation of medical problems that [the 
veteran] suffers with absolutely falls under the category of 
Gulf War Syndrome.  There is no other plausible explanation 
for this young man's multitude of severe medical problems."  

However, this statement which links the veteran's Gitelman's 
syndrome to his period of active duty is little more than 
speculation.  In fact, a March 2005 Amb Care note authored by 
Dr. T.B. indicated that the veteran had been a diagnostic 
dilemma to him, that the veteran reported that he was in the 
first Iraq war and specifically he was in the old fields when 
there were many days when the sun was occluded and he was 
unable to see, let alone, breathe, and that he thought that 
somehow this was related to the veteran's current medical 
condition.  In addition, Dr. T.B.'s statement does not 
address the genetic nature of the veteran's disease.   
Further, the veteran testified in July 2006 that Dr. T.B. 
shut the door one day and said, "You really piss me off 
because for the life of me I can't figure out what is wrong 
with you." 

In comparison, the VA examiner's opinion, rendered after an 
objective examination was conducted combined with a review of 
the claims file and the veteran's pertinent medical history, 
and research of Gitelman's syndrome, is less speculative and 
based on the genetic nature of Gitelman's syndrome.  
   
Thus, the Board finds that the VA examiner's May 2007 
reasoned medical opinion is accordingly more probative than 
the statement made by Dr. T.B., the veteran's VA treating 
physician.  On the whole, the May 2007 VA examiner's 
explanation was more detailed and thorough.  Thus, the Board 
finds it more convincing than the opinion of the VA treating 
physician.  

e.	Brain tumor, seizure disorder, kidney stones

The first question that must be addressed is whether 
incurrence of a brain disorder, a seizure disorder, or a 
kidney disorder is factually shown during service.  The Board 
concludes it was not.  The veteran's service medical records 
are absent complaints, findings or diagnoses of any brain, 
seizure, or kidney problems during service.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Calculi of the kidneys can be 
service-connected on such a basis.  At the May 2007 VA 
examination, the veteran reported his first kidney stone 
within a year after his discharge.  However, the veteran's 
original Persian Gulf War Examination in June 1999 noted that 
the veteran reported passing kidney stones on two separate 
occasions in 1996 and March 1999 and that the veteran was 
hospitalized during the March 1999 stone passage.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Post-service 
medical records indicate that the veteran first experienced a 
kidney stone in 1996.  The veteran also testified that he had 
a seizure a year or two after service, however, he was 
diagnosed with a brain tumor after suffering a seizure and 
having a motor vehicle accident in 2002.  In light of the 
lack of any relevant history documented between the veteran's 
date of discharge in 1994 and 1996 (for kidney stones) and 
2002 (for seizure disorder and brain tumor), service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  In this case, the appellant clearly has current 
disabilities.  The May 2007 VA examiner diagnosed the veteran 
with a known acoustic neuroma (completely removed and 
resolved), AV malformation in the frontal lobe, seizures, and 
nephrocalcinosis with kidney stones.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disabilities and military 
service.

As with the veteran's hypomagnesemia, the veteran's treating 
physician, Dr. T.B., has related the veteran's brain tumor, 
seizure disorder, and kidney stones to the veteran's service 
in the Gulf War.  

However, the May 2007 VA examiner opined that it was less 
than likely that the brain tumors, acoustic neuroma, AV 
malformation, seizures, or diagnosis of nephrocalcinosis or 
kidney stones were related to his active service.  

With respect to the brain tumor, the examiner noted that 
there was no documentation of in-service problems and that 
the diagnosis was made eight years after the veteran's 
discharge from service.  The examiner stated that the 
etiology of the acoustic neuroma was unknown but that the AV 
malformation was genetic in nature.

With respect to seizures, the examiner noted that 
documentation of the veteran's evaluation in Washington D.C. 
in August 2005 related the veteran's seizures to his low 
magnesium and post surgical scars.  

With respect to kidney stones, the examiner noted that there 
was no indication of stones being passed in service in the 
service medical records.  In addition, the examiner noted 
that evaluation in Washington D.C. in August 2005 indicated 
genetic problems with low magnesium, hypocalcemic syndrome 
leading to kidney stones and that the indications were that 
the stones are related to the veteran's low magnesium and 
problems with decreased fluid intake as documented by the 
veteran's statements of how much fluid he was taking in at 
the time of the examination.  

Similar to the opinions regarding the veteran's 
hypomagnesemia, the Board finds that the VA examiner's May 
2007 reasoned medical opinion with respect to the veteran's 
acoustic neuroma, AV malformation, seizures, and 
nephrocalcinosis with kidney stones is accordingly more 
probative than the statement made by Dr. T.B as the May 2007 
VA examiner's explanation was more detailed and thorough.  
Thus, the Board finds it more convincing than the opinion of 
the VA treating physician.  

f.	Conclusion

As for the veteran's assertions that the conditions on appeal 
are related to such service, these assertions cannot be used 
to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The VA examiner's opinion, the absence of documented symptoms 
in the veteran's service medical records, and the passage of 
years without any documented symptoms form a preponderance of 
evidence against the claim.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

The veteran service-connected gastrointestinal complaints to 
include chronic gastritis, irritable bowel syndrome and 
peptic ulcer disease is currently rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2007).  The Board notes that at the May 2007 VA examination, 
the veteran was diagnosed with chronic gastritis, symptoms of 
irritable bowel syndrome, intermittent.  He was not diagnosed 
with peptic ulcer disease on examination, in EGD or UGI 
reports.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  

The severity of a digestive system disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.114.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated by the 
instructions under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.  Thus, although the veteran has 
several gastrointestinal disorders, they are rated together.

The veteran's service-connected gastric and intestinal 
complaints are currently evaluated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305.  
Diagnostic Code 7305 provides a 20 percent rating for a 
moderate ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations.  The next higher 
rating of 40 percent is assigned when the disorder is 
moderately severe; that is, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  Lastly, a 60 
percent rating is provided for a severe ulcer manifested by 
pain that is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  Id.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that 
there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year-period preceding 
onset of the disease. 38 C.F.R. § 4.112.

The veteran's service medical records indicate that he 
weighed 144 pounds when he entered service in 1990.  He 
weighed 164 pounds in February 1992, 170 pounds in October 
1992, 158 pounds in November 1992, and 172 in August 1994.  
At the time the veteran was discharged from service, his 
baseline weight was 166 pounds.  Thus, minor weight loss, in 
this case, would mean a weight loss of between 16 to 32 
pounds and substantial weight loss would mean a weight loss 
of 33 pounds or more.    

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating higher 
than 20 percent for the veteran's gastric and intestinal 
complaints under Diagnostic Code 7305.  The May 2007 VA 
examiner noted that the veteran had no signs of anemia.  In 
addition, there is no objective evidence of any 
incapacitating episodes as required for a 40 percent rating 
under DC 7305.  The Board acknowledges that the veteran's 
weight has fluctuated over the years, but there has been no 
objective medical evidence relating any weight loss to the 
veteran's gastric or intestinal complaints.  In fact, the 
veteran weighed 220 pounds at the time of the May 2007 VA 
examination.  Moreover, the Board recognizes that the 
veteran's subjective complaints of vomiting and hematemesis 
and recognizes that they are symptoms provided under the 60 
percent rating criteria; however, as discussed above, the 
veteran does not exhibit manifestations of anemia and weight 
loss productive of definite impairment of health.  Therefore, 
the current level of disability for the veteran's service-
connected gastric and intestinal complaints are adequately 
contemplated under the criteria for a 20 percent rating.  

After reviewing the evidence, the Board is unable to conclude 
that the resulting disability picture more nearly 
approximates the criteria for a 40 percent disability rating 
or higher under Diagnostic Code 7305.

The Board must also consider all other applicable codes which 
provide higher ratings.

Diagnostic Code 7307 provides higher ratings for gastritis.  
Diagnostic Code 7307 provides a 30 percent rating for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms and a 60 percent rating for chronic gastritis with 
severe hemorrhages, or large ulcerated or eroded areas.  
However, the veteran does not have these symptoms.  The May 
2007 VA examiner noted that an upper GI done in September 
1999 showed pyloric spasm, moderate folds noted in the 
duodenum, consistent with increased acid production but no 
ulcer formation.  Thus, a higher rating is not warranted 
under Diagnostic Code 7307.

Diagnostic Code DC 7319 provides higher ratings for irritable 
colon syndrome (spastic colitis, mucous colitis, etc.).  A 30 
percent rating requires severe irritable colon syndrome 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
At the May 2007 VA examination, the veteran reported no 
constipation and diarrhea three years earlier.  Thus, a 
higher rating is not warranted under Diagnostic Code 7319.

In sum, the veteran does not meet the criteria for a higher 
rating under any of the potentially applicable diagnostic 
codes.  In this case, the preponderance of the evidence is 
against a rating in excess of 20 percent for the veteran's 
gastric and intestinal complaints.

The Board notes that there is no evidence of record that the 
veteran's service-connected gastric and intestinal complaints 
cause marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable. The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service- connected disability. 38 
C.F.R. § 4.1.  In the instant case, there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis as there is no evidence that the veteran is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his gastric and intestinal complaints.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation. 


ORDER

New and material evidence not having been submitted, the 
claim for service connection for headaches is not reopened.

New and material evidence having been submitted, the claim 
for service connection for hypomagnesemia is reopened.

New and material evidence having been submitted, the claim 
for service connection for a brain tumor is reopened.

New and material evidence having been submitted, the claim 
for service connection for a seizure disorder is reopened.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hypomagnesemia is 
denied.

Entitlement to service connection for a brain tumor is 
denied.

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for kidney stones is 
denied.

Entitlement to an evaluation in excess of 20 for service-
connected gastric and intestinal complaints is denied.


REMAND

The veteran was afforded a psychiatric VA examination in 
April 2007.  A copy of the examination report is in his 
claims file.  However, the report of that evaluation does not 
provide the objective clinical findings necessary to properly 
evaluate the current severity of his service-connected 
depression with anxiety.

A determination as to the severity of the veteran's service-
connected depression and anxiety is especially important in 
this particular instance because he also has significant 
conditions that are not service connected including PTSD, 
impulse control disorder, and cognitive disorder.  The Board 
is unclear as to whether these diagnoses may be dissociated 
from, or are part and parcel of, the disability at issue. 
Symptoms related to nonservice-connected disorders generally 
cannot be used as grounds for increasing the rating for his 
depression with anxiety.  The veteran is also service-
connected for amnesiac disorder.  The Board cannot render an 
informed decision concerning the level of disability caused 
by his service-connected depression with anxiety in the 
absence of specific medical information regarding the 
coexisting disabilities.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) (the Board is precluded from differentiating 
between symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).

Therefore, an additional VA examination to obtain more 
current findings in this regard would be useful in the 
appeal.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

In addition, the veteran receives routine treatment at the VA 
Medical Center in Sioux Falls.  While this case is in remand 
status, the RO should obtain all records of current treatment 
for depression with anxiety.  In reviewing the VA records in 
the file, the Board notes no records were obtained since 
December 2006.
 
Finally, because the veteran's claim of entitlement to TDIU 
is inextricably intertwined with his increased ratings claim, 
this issue cannot be adjudicated by the Board at present, and 
must also be REMANDED for consideration following action on 
the veteran's increased rating claim.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (holding that two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final decision cannot be rendered unless 
both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. An effort should be made to obtain 
treatment records from VA Medical Center 
in Sioux Falls from January 2007 to the 
present.  

2.  The veteran should be afforded a VA 
examination to ascertain the severity of 
his depression with anxiety disability. 
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.  In rendering the above-
referenced findings, the examiner should, 
to the extent possible, distinguish the 
symptoms of the service-connected 
depression with anxiety (including GAF 
assignment) from those attributable to 
service-connected amnesiac disorder and 
nonservice-connected psychiatric 
disorders.  However, if it not medically 
possible to do so, the examiner should 
clearly so state.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


